PER CURIAM.
Epps was indicted, tried, convicted, and sentenced for a violation of the Liquor Enforcement Act of 1936, 27 U.S.C.A. § 223. The indictment charged that Epps unlawfully transported and imported into the state of Oklahoma intoxicating liquor containing more than four per cent of alcohol by volume, to wit, SO cases of whiskey, not accompanied by a written permit as required by ch. 16, O.S.L.1939, 37 Okl. St.Ann. § 41 et seq. Epps has appealed.
Epps contends that ch. 16, supra, is unconstitutional and, therefore, the Liquor Enforcement Act of 1936 is inapplicable to Oklahoma. See Dunn v. United States, 10 Cir., 98 F.2d 119, 117 A.L.R. 1302.
On authority of Hayes v. United States, 10 Cir., 112 F.2d 417, the judgment is affirmed.